[Cite as Hack v. Keller, 2019-Ohio-1393.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

PEGGY HACK                                              C.A. No.       18CA0012-M

        Appellee

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
KARL KELLER                                             COURT OF COMMON PLEAS
                                                        COUNTY OF MEDINA, OHIO
        Appellant                                       CASE No.   11CIV1455

                                 DECISION AND JOURNAL ENTRY

Dated: April 15, 2019



        TEODOSIO, Presiding Judge.

        {¶1}     Karl Keller appeals the February 5, 2018, judgment of the Medina County Court

of Common Pleas. We affirm.

                                                   I.

        {¶2}     We have previously set forth the factual background of this matter as follows:

        Appellee Peggy Hack filed a complaint for partition of premises which appellant
        Karl Keller and she owned. Mr. Keller answered and filed counterclaims for
        partition, unjust enrichment, and conversion. Ms. Hack amended her complaint to
        allege claims for partition, contribution from rents Mr. Keller collected and
        retained from leasing the property, and for an accounting. The parties later filed a
        “Stipulated Order for Partition,” wherein they settled their respective claims for
        partition and consented to partition of the property. A writ of partition issued to
        the sheriff, and a commissioner was appointed to determine the value of the
        property. The trial court approved the commissioner’s report and ordered the
        parties to notify the court within thirty days whether either party elected to
        purchase the property at the appraised value.

        After neither party elected to purchase the property within the allotted time, Ms.
        Hack moved the trial court to order a sheriff’s sale. Mr. Keller objected, asserting
        that not only was a sheriff’s sale premature, but so was any election to purchase,
        until the trial court heard the issue of the parties’ respective proportionate interests
                                                 2


       in the property. Mr. Keller then moved for a trial to determine the parties’
       proportionate interests and to designate its determination on that issue as a final,
       appealable order.

       The magistrate held a hearing on the pending motions and issued a decision,
       finding that the parties’ stipulated order for partition resolved the issue of the
       respective interests and that, by the terms of the stipulation, each presumptively
       held an equal interest in the property. The magistrate further concluded, based on
       uncited case law from the Third and Seventh District Courts of Appeals, that the
       stipulated order of partition was a final, appealable order that the court had no
       authority to revisit or modify. Accordingly, the magistrate denied Mr. Keller’s
       motion to schedule a hearing to determine the parties’ proportionate interests in
       the property. The magistrate further wrote that the court would grant Ms. Hack’s
       motion for a sheriff’s sale later, after all remaining claims were resolved. The trial
       court denied Mr. Keller’s motion to designate this magistrate’s decision a final,
       appealable order, reasoning that only the appellate court had authority to
       determine its jurisdiction. Mr. Keller did not file objections to the magistrate’s
       decision.

       Nearly four months later, however, Mr. Keller moved the court for a pretrial to
       clarify whether he could still assert his claim of a greater proportionate interest in
       the property at the ultimate trial on all pending claims. One month later, the trial
       court adopted and affirmed the magistrate’s decision after noting that no
       objections had been filed.

       ***

       More than a year and a half after the parties filed their stipulated order for
       partition, Mr. Keller filed a motion to vacate that stipulated order, alleging
       grounds pursuant to Civ.R. 60(B)(5). Ms. Hack opposed the motion to vacate. The
       trial court held an oral hearing and subsequently denied the motion to vacate on
       alternative grounds. First, the trial court concluded that the parties’ stipulated
       order for partition was a final, appealable order and that Mr. Keller was
       improperly attempting to use a Civ.R. 60(B) motion to vacate as a substitute for
       appeal. Alternatively, the trial court rejected Mr. Keller’s substantive argument
       that the stipulated order must be vacated because of a difference of interpretation
       whether the issue of the parties’ proportionate interests had been resolved.
       Finding that the language of the stipulated order, drafted and signed by the
       parties’ attorneys, fully resolved the issue, the trial court concluded that Mr.
       Keller could not obtain relief pursuant to Civ.R. 60(B)(5). The trial court denied
       the motion to vacate and scheduled the parties’ remaining causes of action for
       trial.

Hack v. Keller, 9th Dist. Medina No. 14CA0036-M, 2015-Ohio-4128, ¶ 2-7. We dismissed the

attempted appeal for lack of a final, appealable order after concluding that “the trial court’s
                                                 3


journal entry denying Mr. Keller’s motion to vacate the parties’ stipulated order for partition was

an interlocutory order reconsidering an underlying interlocutory order, [and did] not constitute a

final, appealable order.” Id. at ¶ 16.

       {¶3}    A jury trial commenced in March 2016 on Mr. Keller’s remaining causes of

actions for unjust enrichment and conversion, with the trial court entering a directed verdict on

both claims in favor of Ms. Hack. Mr. Keller again appealed to this Court in April 2016 and

September 2016, with both attempted appeals being dismissed for lack of a final, appealable

order. See Hack v. Keller, 9th Dist. Medina No. 16CA0037-M (June 22, 2016); Hack v. Keller,

9th Dist. Medina No. 16CA0072-M (Dec. 20, 2017). On February 5, 2018, the trial court

entered judgment, finding that neither party had elected to purchase the subject premises at the

appraised value and ordering that it be sold at public auction. Mr. Keller now appeals, raising

four assignments of error. We affirm.

                                                 II.

                                 ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT REFUSED TO
       VACATE A STIPULATION BASED ON MISTAKE.

       {¶4}    In his first assignment of error, Mr. Keller argues the trial court erred in failing to

vacate the stipulated order for partition of August 23, 2012. We disagree.

       {¶5}    Mr. Keller’s motion to vacate was brought for consideration by the trial court

pursuant to Civ.R. 60(B)(5), and he likewise bases this assignment of error on Civ.R. 60(B). Mr.

Keller contends that because he did not understand that the stipulated order would preclude

evidence of unequal contribution at trial, this Court should reverse the trial court’s denial of his

Civ.R. 60(B) motion.
                                                  4


       {¶6}    We stated in Mr. Keller’s previously attempted appeal: “Because Civ.R. 60(B)

may only be used to obtain relief from final judgments, Mr. Keller’s purported motion to vacate

pursuant to Civ.R. 60(B) was a mislabeled motion for reconsideration.” Hack v. Keller, 9th Dist.

Medina No. 14CA0036-M, 2015-Ohio-4128, ¶ 15. Despite our apprisal, Mr. Keller again raises

an assignment of error based upon Civ.R. 60(B). As a consequence, Mr. Keller’s assignment of

error is premised upon an incorrect theory of law from the outset.

       {¶7}    Moreover, without developing any analysis in support of his argument that the

trial court’s ruling constituted an abuse of discretion, Mr. Keller asks this Court to conclude,

axiomatically, that the trial court abused its discretion by not providing relief for an alleged error

in understanding made by Mr. Keller himself. We decline to do so. Accordingly, we cannot find

an abuse of discretion by the trial court in declining to vacate the stipulated order.

       {¶8}    Mr. Keller’s first assignment of error is overruled.

                                ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       FAILED TO RECOGNIZE THE STIPULATION AS VOID AB INITIO
       BECAUSE IT WAS NOT ENTERED INTO KNOWINGLY AND
       VOLUNTARILY BY APPELLANT.

       {¶9}    In his second assignment of error, Mr. Keller argues the trial court erred by failing

to recognize the stipulated order as void ab initio because Mr. Keller did not enter into it

knowingly and voluntarily. We disagree.

       {¶10} As in the first assignment of error, Mr. Keller contends that because he

misunderstood the meaning of the stipulated order, the trial court erred in declining to vacate the

order. To the extent, if any, that this assignment of error asserts a separate argument from the

first assignment of error, it does so under a theory that the stipulation was void ab initio and

should be vacated under the precedent established in Vengrow v. Vengrow and Uphouse v.
                                                 5


Uphouse. See Vengrow v. Vengrow, 9th Dist. Summit No. 24907, 2010–Ohio–2568; Uphouse v.

Uphouse, 9th Dist. Summit No. 27057, 2014-Ohio-2514.

       {¶11} In Uphouse, we concluded the trial court erred because the decree of divorce

omitted several terms that were stipulated to on the record by the parties. Uphouse at ¶ 6-7. We

likewise remanded the case in Vengrow based upon the conclusion that the trial court’s attempt

to incorporate a stipulated agreement between the parties into a journal entry contained several

misstated terms. Vengrow at ¶ 14. Neither of these scenarios is applicable to the present case,

where the stipulated order was signed by the attorneys for both parties and there was no omission

or misstatement by the trial court.

       {¶12} Mr. Keller’s second assignment of error is therefore overruled.

                               ASSIGNMENT OF ERROR THREE

       THE TRIAL COURT ERRED BY ISSUING A DIRECTED VERDICT ON THE
       CONVERSION CLAIM AS THERE WAS TESTIMONY REGARDING
       OWNERSHIP, VALUE, AND ACTIONS INCONSISTENT WITH RIGHTFUL
       OWNERSHIP.

       {¶13} In his third assignment of error, Mr. Keller argues the trial court erred by issuing a

directed verdict on his claim for conversion. We disagree.

       {¶14} In its entry of March 28, 2016, the trial court journalized its March 21, 2016,

ruling of a directed verdict on Mr. Keller’s claim for conversion, stating that it had considered all

evidence submitted by Mr. Keller, as well as all inferences and conclusions reasonably drawn

from that evidence, in the light most favorable to Mr. Keller, and found the evidence insufficient

to entitle Mr. Keller to recover on his claim for conversion.

       {¶15} “Because a motion for a directed verdict presents a question of law, appellate

review of a trial court’s decision on the motion is de novo.” Jones v. MTD Consumer Group,

Inc., 9th Dist. Medina No. 13CA0093-M, 2015–Ohio–1878, ¶ 21, quoting Bennett v. Admr.,
                                                 6


Ohio Bur. of Workers’ Comp., 134 Ohio St. 3d 329, 2012–Ohio–5639, ¶ 14. “Under Civ.R.

50(A)(4), a motion for a directed verdict should be granted if ‘the trial court, after construing the

evidence most strongly in favor of the party against whom the motion is directed, finds that upon

any determinative issue reasonable minds could come to but one conclusion upon the evidence

submitted and that conclusion is adverse to such party.’” Id., quoting Bennett at ¶ 14, quoting

Civ.R. 50(A)(4).

       {¶16} Nonetheless, “if there is substantial competent evidence to support the party

against whom the motion is made, upon which evidence reasonable minds might reach different

conclusions, the motion must be denied.” Hawkins v. Ivy, 50 Ohio St. 2d 114, 115 (1977). “A

motion for a directed verdict assesses the sufficiency of the evidence, not the weight of the

evidence or the credibility of the witnesses.” Jarvis v. Stone, 9th Dist. Summit No. 23904, 2008-

Ohio-3313, ¶ 7, citing Strother v. Hutchinson, 67 Ohio St. 2d 282, 284 (1981).

       {¶17} “Conversion is ‘the wrongful exercise of dominion over property to the exclusion

of the rights of the owner, or withholding it from his possession under a claim inconsistent with

his rights.’” Allan Nott Ents., Inc. v. Nicholas Starr Auto, L.L.C., 110 Ohio St. 3d 112, 2006-

Ohio-3819, ¶ 36, quoting Joyce v. Gen. Motors Corp., 49 Ohio St. 3d 93, 96 (1990). “To prevail

on a claim of conversion, a plaintiff must prove (1) that it owned or had the right to control the

property at the time of the conversion, (2) the defendant’s wrongful act or disposition of the

plaintiff’s property rights, and (3) damages.” Pelmar USA, L.L.C. v. Mach. Exchange Corp., 9th

Dist. Summit No. 25947, 2012-Ohio-3787, ¶ 12. When property is otherwise lawfully held, “‘[a]

demand and refusal * * * are usually required to prove the conversion * * *.’” Ferreri v.

Goodyear Local No. 2 United Rubber, Cork, Linoleum & Plastic Workers of Am. Home Assn.,
                                                  7


9th Dist. Summit No. 16311, 1994 WL 45740, *2 (Feb. 9, 1994), quoting Ohio Tel. Equip. &

Sales, Inc. v. Hadler Realty Co., 24 Ohio App. 3d 91, 94 (10th Dist.1985).

        {¶18} Mr. Keller first argues “the trial court made a legally erroneous ruling when it

suggested that demand and failure to return property is always required to defeat a directed

verdict on a claim for conversion.” This argument is not supported by the record. In its ruling

for a directed verdict at the March 2016 hearing, the trial court found “that a demand and a

refusal were not made in this case, that the property was not being held exclusively by [Ms.

Hack] and against [Mr. Keller’s] interest, and that the damages [were] wholly speculative.”

Contrary to Mr. Keller’s assertion, this statement by the trial court contains no suggestion that a

demand and a failure to return property are always required for a successful conversion claim,

nor does it appear otherwise contrary to law.

        {¶19} Mr. Keller next argues that “[t]he trial judge erroneously stated ‘[s]peculation

isn’t good enough’ and ‘[j]uries aren’t allowed to speculate []’” and that “[t]he trial court also

mischaracterized [Mr.] Keller’s testimony by declaring ‘[] he had no idea of the value of those

coins * * *[.]’” Regardless of the correctness of these statements, none of them were made by

the trial court; rather, as noted by the transcript and as is clear by their context, these statements

were made by Attorney William B. Young in arguing for a directed verdict on behalf of Ms.

Hack.

        {¶20} Mr. Keller further argues that there was evidence of acts inconsistent with rightful

ownership and that the evidence met the burden of satisfying the element of wrongful control

and dominion over Mr. Keller’s property. In support of this argument, he points to Mr. Keller’s

testimony that containers filled with coins that had previously been in a closet of the house were

not in the closet when he returned to the house to pick up some clothing. He testified his
                                                  8


response to this event was: “Peggy needed it worse than I did, so I just walked away. I thought,

‘Fine, let her have it. If that’s going to make her happy, let her have it.’” Mr. Keller further

points to his testimony that he believes that both Ms. Hack and her son have keys to the house.

Finally, he points to his testimony that Ms. Hack “made accusations that I was burying [missing

items] in a manure pile * * *.”

       {¶21} Contrary to Mr. Keller’s contention, this testimony provides little, if any,

evidence of wrongful control and dominion over Mr. Keller’s property. We cannot conclude that

this testimony constitutes substantial competent evidence to support Mr. Keller’s claim for

conversion, upon which evidence reasonable minds might reach different conclusions. See

Hawkins at 115.

       {¶22} Mr. Keller’s third assignment of error is overruled.

                                  ASSIGNMENT OF ERROR FOUR

       THE TRIAL COURT’S JOURNAL ENTRY GRANTING A DIRECTED
       VERDICT ON THE CLAIMS FOR CONVERSION AND UNJUST
       ENRICHMENT SHOULD BE REVERSED AS IT CONTAINS NO LEGAL
       REASONING.

       {¶23} In his fourth assignment of error (mistakenly captioned as his sixth assignment of

error in the brief to this Court), Mr. Keller argues the trial court erred because its journal entry

granting a directed verdict contains no legal reasoning. We disagree.

       {¶24} Mr. Keller cites to no authority in support of his argument, and instead references

a case whereby this Court remanded matters back to the trial court because the trial court’s entry

granting summary judgment was devoid of analysis for our review. See Schutte v. Summit Cty.

Sheriff’s Office, 9th Dist. Summit No. 28203, 2017-Ohio-4172, ¶ 11.

       {¶25} Although Mr. Keller fails to support his argument with any reference to Civ.R.

50(E), said rule provides: “When in a jury trial a court directs a verdict * * *, the court shall state
                                                  9


the basis for its decision in writing prior to or simultaneous with the entry of judgment. Such

statement may be dictated into the record or included in the entry of judgment.” An appellant

forfeits the right “to protest the absence of this requirement by failing to timely raise the error to

the trial court.” Darcy v. Bender, 68 Ohio App. 2d 190, 192 (9th Dist.1980). Mr. Keller has

failed to establish that he raised the alleged error to the trial court, and therefore the issue has

been forfeited.

       {¶26} Mr. Keller’s fourth assignment of error is overruled.

                                                 III.

       {¶27} Mr. Keller’s assignments of error are overruled. The judgment of the Medina

County Court of Common Pleas is affirmed.

                                                                                 Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                        10


      Costs taxed to Appellant.




                                             THOMAS A. TEODOSIO
                                             FOR THE COURT




HENSAL, J.
CONCURS.

CARR, J.
CONCURS IN JUDGMENT ONLY.


APPEARANCES:

DONALD GALLICK, Attorney at Law, for Appellant.

WILLIAM B. YOUNG, Attorney at Law, for Appellee.